DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
        This application is in response to a RCE filed on 10/12/2020.
    Claims 21-24 and 38-40 are pending.  Applicant has withdrawn claims 26-37, cancelled claims 1-20, 25, added new claim 40 and amended claim 21.

Continued Examination Under 37 CFR 1.114
4. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 21-24 and 38-40
Claim 21 recites “at least 3x” which is not clear asto what “3x” refers to and further “x” is not defined in the claim and is not defined in the applicant specification.  For examining purpose, examiner has interpreted “3x” as “3 times”.  Clarification is requested.
Regarding dependent claims 22-24 and 38-40, these claims do not remedy the deficiencies of parent claim 21 noted above, and are rejected for the same rationale.

Claim Objections
7. 	Claim 40 is objected to because of the following informalities:  
Claim 40, line 1, It is suggested to amend “the release” to “the released” to provide clarity in the claim.
 	 Appropriate correction is required.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


9. 	Claims 21-24 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drexel et al (WO2011117100, equivalent and referenced to US PGPUB No.:2012/0322893 A1) in view of Meyer et al (US Patent No.: 7,981,211 B2).

As per Claims 21 and 38-39, Drexel teaches granular silica comprising precipitated or fumed silica (paragraphs 0026, 0053) having Hg pore volume (<4 um) is greater than 0.90 ml/g (paragraphs 0020, 0054-0055), dQ3=10% is more than 400 um, dQ3=90% is less than 3000 um (paragraphs 0021-0022, 0057), the ratio of d50 value without ultrasonic effect to d50 after 3 min of ultrasonic exposure is <4.00, the measurement being effected on fraction of particles of 400 to 500 um (paragraphs 0022, 0025, 0056).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further Drexel teaches using fumed or precipitated silica to make the granular silica which can be used as carriers in rubber additives and as catalyst carrier (paragraphs 0084, 0085). In addition Drexel teaches granular silicas having additives and can especially be used as carrier for animal feed additives such as hardening agents or initiators, crosslinking agent, catalysts, active pharmaceutical ingredients and excipients, active cosmetic ingredients and excipients, cleansing and/or care compositions, flavorings, aromas, fragrances, animal fees or animal feed additives, vitamins, minerals, foods or food additives, dyes and/or pigments, amino acids, oxidizing bleaching agents, additives with microbicidal, especially fungicidal or bactericidal, action, chemicals for agriculture and forestry, and/or concrete admixture and enzymes (paragraphs 0002, 0077-0086, reads on claims 38-39 limitation). 

Drexel does not explicitly disclose or suggest the carbon content from 1.0 to 15.0% by weight, the granular functionalized silica contains a surface modifier comprising aminopropyltriethoxysilane, 3-methacryloyloxypropyltrimethoxysilane and aminopropyltrimethoxysilane, N-(2-aminoethyl)-3-aminopropylmethyldimethoxysilane,3-aminopropylmethyldiethoxysilane or a mixture thereof on a surface of the granular functionalized silica, and wherein the additive is released from the granular functionalized silica at least 3x less compared to the granular functionalized silica without the surface modifier.

However Meyer teaches surface modified, fumed silica used in silicon rubber as fillers (i.e., additives), crosslinkers (i.e., additives), catalysts (i.e., additives), color pigments (i.e., additives), non-stick agents (i.e., additives), plasticizers (i.e., additives) and adhesion promoters having BET surface area of 25-400 m2/g, pH 3-10, carbon content of 0.1-10 wt% (abstract) and surface modifier comprising of aminopropyltriethoxysilane and 3-methacryloyloxypropyltrimethoxysilane (Col.6, lines 40-51, and claims 2, 5). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Given Drexel and Meyer teaching fumed silica with additive such as silicon rubber as fillers, crosslinkers, catalysts, color pigments, etc., it would have been obvious to one of the ordinary skill in the art at the time of invention to modify the granular functionalized silica of Drexel with Meyer to include surface modifier and carbon content of silica which produces low viscosities and exhibit improved optical properties in the form of a very high transparency as taught by Meyer (Col.9 lines 21-29).


However, given that Drexel teaches a granular functionalized silica as set forth above comprising precipitated silica or fumed silica (paragraphs 0026, 0053) having Hg pore volume (<4 um) is greater than 0.90 ml/g (paragraphs 0020, 0054-0055), dQ3=10% is more than 400 um, dQ3=90% is less than 3000 um (paragraphs 0021-0022, 0057), the ratio of d50 value without ultrasonic effect to d50 after 3 min of ultrasonic exposure is <4.00, the measurement being effected on fraction of particles of 400 to 500 um (paragraphs 0022, 0025, 0056), further Drexel teaches using fumed or precipitated silica to make the granular silica which can be used as carriers in rubber additives and as catalyst carrier (paragraphs 0084, 0085) and in addition Drexel teaches granular silicas having additives and can especially be used as carrier for animal feed additives such as hardening agents or initiators, crosslinking agent, catalysts, active pharmaceutical ingredients and excipients, active cosmetic ingredients and excipients, cleansing and/or care compositions, flavorings, aromas, fragrances, animal fees or animal feed additives, vitamins, minerals, foods or food additives, dyes and/or pigments, amino acids, oxidizing bleaching agents, additives with microbicidal, especially fungicidal or bactericidal, action, chemicals for agriculture and forestry, and/or concrete admixture and enzymes (paragraphs 0002, 0077-0086) while Meyer teaches surface modified, fumed silica used in silicon rubber as fillers (i.e., additives), crosslinkers (i.e., additives), catalysts (i.e., additives), color pigments (i.e., additives), non-stick agents (i.e., additives), plasticizers (i.e., additives) and adhesion promoters having BET surface area of 25-400 m2/g, pH 3-10, carbon content of 0.1-10 wt% (abstract) and surface modifier comprising of aminopropyltriethoxysilane and 3-methacryloyloxypropyltrimethoxysilane (Col.6, lines 40-51, and claims 2, 5), therefore combination of Drexel and Meyer teaching granular functionalized silica containing surface modifier and additive which would result or expected to have the additive 

As per claim 22, Drexel teaches granular silica having pH range from 5-8.5 (paragraph 0058).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As per Claim 23, Drexel teaches granular silica has ratio of d50 without ultrasound exposure to d50 after 3 min of ultrasound exposure of 1.00 to 3.00, the measurement being effected on fraction of particles of 400 to 500 um (paragraphs 0022, 0025, 0056). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As per Claim 24, Drexel teaches granular silica having Hg pore volume (<4 um) of greater than 0.90 ml/g, more preferably 0.9-1.34 ml/g (paragraphs 0054-0055). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As per claim 40, Drexel in view of Meyer teaches a granular functionalized silica as set forth above but does not explicitly disclose or suggest the released of the additive is measured by the granular functionalized silica being exposed to a surfactant solution.



Response to Arguments
10. 	Applicant's arguments, see applicant remarks on pages 6-8, filed on 10/12/2020 with respect to the rejection of claims 21-24, 38-39 under 35 U.S.C. 103 over Drexel (WO2011117100) in view of Meyer (US Patent No.:7,981,211); Drexel in view of Hasenzahl (US Patent no.: 7,815,936) and further view of Meyer 2 (US PGPUB No.: 2010/0233059); Drexel in view of Hasenzahl and Meyer 2 and in further view of Scholz (US PGPUB No.: 2009/0292097); and Drexel in view of Meyer and in further view of Scholz have been fully considered but they are not persuasive. 

Applicant argues:
“The combination of Drexel, Meyer, Hasenzahl, Meyer 2, and Scholz fails to teach or suggest granular functionalized silica including the claimed surface modifiers in combination with an additive, or the advantageous absorption and release properties associated therewith. Drexel is silent on granular silica being surface modified with organosilanes as claimed. This deficiency is asserted to be cured by Meyer, Hasenzahl, Meyer 2, and Scholz disclosing that granular silica can be modified with organosilanes. Meyer, Meyer 2, and Scholz, however, fail to disclose the use of organosilanes in combination with an additive bound to granular silica”.



The examiner respectfully traverses as follow:

As set forth in the rejection above, Drexel teaches the granular functionalized silica containing precipitated silica or fumed silica (paragraphs 0026, 0053) having Hg pore volume (<4 um) is greater than 0.90 ml/g (paragraphs 0020, 0054-0055), dQ3=10% is more than 400 um, dQ3=90% is less than 3000 um (paragraphs 0021-0022, 0057), the ratio of d50 value without ultrasonic effect to d50 after 3 min of ultrasonic exposure is <4.00, the measurement being effected on fraction of particles of 400 to 500 um (paragraphs 0022, 0025, 0056), further Drexel teaches using fumed or precipitated silica to make the granular silica which can be used as carriers in rubber additives and as catalyst carrier (paragraphs 0084, 0085) and in addition Drexel teaches granular silicas having additives and can especially be used as carrier for animal feed additives such as hardening agents or initiators, crosslinking agent, catalysts, active pharmaceutical ingredients and excipients, active cosmetic ingredients and excipients, cleansing and/or care compositions, flavorings, aromas, fragrances, animal fees or animal feed additives, vitamins, minerals, foods or food additives, dyes and/or pigments, amino acids, oxidizing bleaching agents, additives with microbicidal, especially fungicidal or bactericidal, action, chemicals for agriculture and forestry, and/or concrete admixture and enzymes (paragraphs 0002, 0077-0086, (reads on the claimed limitation of additive bound to granular functionalized silica) while Meyer teaches surface modified, fumed silica used in silicon rubber as fillers (i.e., additives), crosslinkers (i.e., additives), catalysts (i.e., additives), color pigments (i.e., additives), non-stick agents (i.e., additives), plasticizers (i.e., additives) and adhesion promoters having BET surface area of 25-400 m2/g, pH 3-10, carbon content of 0.1-10 wt% (abstract) and surface modifier comprising of aminopropyltriethoxysilane and 3-methacryloyloxypropyltrimethoxysilane (Col.6, lines 40-51, and claims 2, 5), therefore combination of Drexel and Meyer teaching granular functionalized silica 

Further examiner has withdrawn rejection over Drexel in view of Hasenzahl (US Patent no.: 7,815,936) and further view of Meyer 2 (US PGPUB No.: 2010/0233059); Drexel in view of Hasenzahl and Meyer 2 and in further view of Scholz (US PGPUB No.: 2009/0292097); and Drexel in view of Meyer and in further view of Scholz since these rejections were added mainly to meet all the optional of surface modifiers listed in claim 21 which is not required.  Therefore, examiner only maintained the rejection over Drexel in view of Meyer which meets at least two optional of surface modifiers as presently claimed and withdrawn all other rejections since all the optional surface modifier listed in claim 21 are not require to meet the claim 21.
 
Further, examiner has withdrawn the non-statutory double patenting rejection based on the amendment filed by applicant.

Further, amendment to the claim necessitated 112(b) rejection and claim objection as set forth above.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMITA S PATEL/            Examiner, Art Unit 1732                                                                                                                                                                                            	12/1/2021